Citation Nr: 0819987	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a waiver of recovery of an overpayment  of 
nonservice-connected pension benefits calculated in the 
amount of $7,774.34. 



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This issue was previously before the Board in a 
February 2007 remand for additional development. 

As a matter of clarification, in its August 2004 decision, 
the Committee on Waivers and Compromises granted a waiver of 
a separate $6,199.93 indebtedness. This matter is not 
currently before the Board for review. The Board finds that 
the additional development has been completed and the case is 
ready for appellate review. 


FINDINGS OF FACT

1. The veteran received overpayment of pension benefits in 
the amount of $7,774.34.

2. Appropriate notice of the underlying overpayment and the 
resulting indebtedness was sent to the veteran at his address 
of record on July 29, 1995.

3. The veteran filed a request for waiver of the overpayment 
in August 2003, in excess of 180 days after the notice of the 
indebtedness was sent to him.

4. The record does not reflect that there was an error by the 
VA or the U.S. Postal Service in mailing the July 29, 1995 
notice of indebtedness or that there was otherwise a delay in 
receipt of the July 29, 1995 notice of indebtedness due to 
circumstances beyond the veteran's control. 


CONCLUSION OF LAW

The veteran did not timely request a waiver of recovery of 
overpayment of pension benefits. 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a different chapter (i.e. Chapter 51). 
In addition, the disposition of this case is based on the 
operation of law, and the Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter. See Manning v. Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA and its implementing regulations are not 
for application in this case.

Analysis

The veteran contends that his August 2003 request for waiver 
of the overpayment warrants an extension beyond the normal 
180 day time period. He essentially argues that he moved from 
the family domicile where he regularly received his mail, and 
that he notified the U.S. Postal Service through a change of 
address form of the move and his new residence. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. The record does not show that 
circumstances beyond the veteran's control delayed his 
receipt of the July 29, 1995 notice of indebtedness. 
Therefore, the Board must deny the veteran's claim that 
personal circumstances beyond his control warrant an 
extension to file a request for a waiver of indebtedness. 
38 C.F.R. § 1.963 (2007). 

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
38 U.S.C.A. § 5302(a) (West 2002); Id.

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either Department of Veterans Affairs (VA) or postal 
authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing. 38 C.F.R. § 1.963(b)(2). If the delay 
in the receipt of the notice of indebtedness is 
substantiated, the 180-day period is computed from the date 
of the requester's actual receipt of the notice of 
indebtedness. Id.

In connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
Court has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts, see Hyson v. 
Brown, 5 Vet. App. 262 (1993).

In a letter dated April 1995, the RO informed the veteran 
that his pension benefits would be reduced based on 
previously unreported income. Subsequently, in a July 29, 
1995 letter, the veteran received a notice of indebtedness as 
a result of overpayment of benefits. The letter also 
contained instructions on how to appeal the finding of 
indebtedness and how to request a waiver of the debt. The 
veteran disputes the receipt of the July 1995 notice of 
indebtedness letter, for the reasons as above stated - he 
moved from the family residence and notified the post office 
of this move. 

Firstly, while the original July 29, 1995 letter is not part 
of the claims file, the Debt Management Center (DMC) provided 
certification in August 2007 that the July 29, 1995 notice of 
indebtedness letter was sent to the veteran at his address of 
record as of July 29, 1995 and that such letter was not 
returned as due to an incorrect address. Of note, a January 
1996 RO letter was returned in March 1996 due the veteran's 
address being no longer valid. Although an original copy of 
the July 29, 1995 notice of indebtedness letter is not a part 
of the claims file, the Board finds that the August 2007 DMC 
certification is probative evidence that such letter was 
sent. As such, the Board finds that the veteran received the 
July 29, 1995 notice of indebtedness letter. 

With regard to the veteran's present contention that he 
notified VA through postal authorities that he had moved at 
some point approximate to the July 1995 mailing, his 
contention is belied by the record. Memoranda of record 
generated during the development of this issue indicates that 
the RO twice requested that the U.S. Postal Service confirm 
the veteran's address, but on both occasions the postal 
service reported that the veteran left no forwarding address. 
See memoranda, dated in March and April 1996. This evidence 
is particularly probative as to the veteran's contentions, as 
it is generated by a U.S. Government agency that is 
specifically tasked to deliver mail to intended recipients. 

There is no evidence that the veteran notified or attempted 
to notify the VA before July 29, 1995 that his listed address 
was no longer valid. The veteran has the burden to notify VA 
of his current address and he has failed to do so. Hyson, 
supra.  

It appears that the veteran incurred a series of serious 
family difficulties on or about the time the indebtedness in 
question was incurred, including the termination of his 
marriage. However, a grant of waiver on this basis is not 
appropriate. Given the fact that the veteran did not submit a 
timely request for waiver, the raising of family difficulties 
is an equitable consideration. The Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 


	


ORDER

The appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


